                                       ROT FOR PUBLIC VIEW
AO 93 (Rev. 12/09) Search and Seizure Warrant




                                       UNITED STATES DISTRICT Co RT
                                                                     for the                                             MAY 2 0 2019
                                                           Southern District of California

               In the Matter of the Search of                             )
           (Briefly describe the property to be searched                  )
            or identifY the person by name and address)

                    Apple Cellular Phone
                                                                          )
                                                                          )
                                                                                    Case No.
                                                                                                 19MJ2014
                                                                          )
                   Model Number: A1864
                  IMEI: 356712081591273                                   )

                                                SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer

         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the        Southern           District of           California
(identifY the person or describe the property to be searched and give its location):
 See Attachment A, incorporated herein by reference


          The person or property to be searched, described above, is believed to conceal (identifY the person or describe the
property to be seized):
 See Attachment B, incorporated herein by reference


        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.

          YOU ARE COMMANDED to execute this warrant on or before

      ~in the daytime 6:00 a.m. to 10 p.m.                   0 at any time in the day or night as I find reasonable cause has been
                                                               established.

         Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge
Hon. Michael S. Berg
                              (name)

      0 I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
searched or seized (check the appropriate box) Ofor            days ·r;wt
                                                                      - to exceed
                                                                            - . . 30).
                                                                              ~




Date and time issued: .:/;.;/ ;           +q !JI«..,.                             ....._          Judgf: 's sf,;nature

City and state:       San Diego, California                         ---::~H~·.o,,.._,~._ M~ael Z: ;~~g,_~{ States Magistrate Judge
                                                                                           ·   _Priffted ~me and title
AO 93 (Rev. 12/09) Search and Seizure Warrant (Page 2)

                                                            Return
                                                                         Copy of warrant and inventory left with:




Inventory of the property taken and name of


     L:i!:.(.;r w~ SAc.., ~~N ~o ~~-r:.
     ~(t,f.JS-~S.                        (:;,~.




                                                         Certification


         I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
to the designated judge.



Date:   s/Iv/,,                                                \

                                                                                 Printed name and title
